Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action from the examiner in charge of this application in response to the Amendment filed on 12/27/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10: line 3, the “partial” plates lacks antecedent basis.
Claim 11: line 2, “the second plate member” lacks antecedent basis; it should be “the second support plate”.
Claim 12: line 3, the “partial” plates lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over USP 10941974 to Jung et al (hereinafter Jung ‘974) in view of WO 2016/105019 to Jeong et al (hereinafter Jeong).
Jung ‘974 discloses (Claim 1). A vacuum adiabatic body, comprising: a first plate 10 defining at least a portion of a wall for a first space; a second plate 20 defining at least a portion of a wall for a second space having a second temperature different from a first temperature of the first space; a sealing 61 that seals the first plate and the second plate to provide a third space having a third temperature between the first temperature and the second temperature, wherein the third space is a vacuum space; a support 30 that maintains the third space; a heat resistance unit 32 that reduces heat transfer between the first plate 10 and the second plate 20; and an exhaust port 40 through which a gas of the third space is exhausted, wherein the support 30 comprises: Claim 6). The vacuum adiabatic body according to claim 1, wherein each plate comprises (Jung ‘974: col.6, lines 61-64): a base provided as a lattice structure; and a plurality of columns 31 provided at each intersection of the lattice structure; (Claim 7). The vacuum adiabatic body according to claim 6, wherein the heat resistance unit comprises at least one radiation resistance sheet 32 that resists radiation heat transfer in the third space, and wherein each of the plurality of columns 31 comprises: at least one first column 31 that supports the at least one radiation resistance sheet 32; and at least one second column 31 that maintains an interval between the first plate and the second plate; (Claim 13). A refrigerator, comprising: a main body 2 providing an internal space in which goods are stored; a door 3 configured to open and close the internal space; and a refrigeration cycle configured to supply cold air into the internal space, the refrigeration cycle comprises: a compressor 4 that compresses a refrigerant; a condenser 5 that condenses the compressed refrigerant; an expansion valve that expands the condensed refrigerant; and an evaporator 7 that evaporates the expanded refrigerant to dissipate heat, wherein the door or the main body comprises a vacuum adiabatic body, and the vacuum adiabatic body comprises: a first plate defining at least a portion of a wall for the internal space; a second plate defining at least a portion of a wall for an external space of the refrigerator; a sealing 61 that seals the first plate and the second plate to provide a vacuum space having a temperature between a temperature of the internal space and a temperature of the external space; a support 30 that maintains the vacuum space; a heat resistance unit 32 that reduces heat transfer Claim 18). The vacuum adiabatic body according to claim 15, wherein at least one of the first support plate 35 or the second support plate 35 is provided by coupling at least two plates that are separated in a vertical direction with respect to a plane of the corresponding plate.
The differences being that Jung ‘974 fails to clearly disclose the limitations in (i) Claim 1 of the first support plate formed by coupling at least two partial plates to each other; (ii) Claims 2-5; (iii) Claim 6 of each partial plate comprises a base provided as a Claims 9-12; (v) Claim 13 of the first support plate provided by coupling at least two partial plates to each other and the second support plate comprising at least two support plates which are separated from each other; (vi) Claim 14; (vii) Claim 15 of the virtual line passes through at least two partial plates, and at least two of the at least two partial plates have a same shape; (viii) Claims 16-17, and 19-20.
Jeong discloses a vacuum body comprising: a first plate 20 defining at least a portion of a wall for a first space; a second plate 40 defining at least a portion of a wall for a second space having a second temperature different from a first temperature of the first space; a third space between the first plate and the second plate; a support 400 that maintains the third space, wherein the support 400 comprises a first support plate formed by coupling at least two partial plates 400(a)-400(w) to each other to support one of the first plate or the second plate; wherein when a virtual line is drawn from a first edge of one of the first support plate or the second support plate in a direction toward a second edge thereof, the virtual line passes through at least two partial plates, and at least two of the at least two partial plates have a same shape (such as shown in Fig. 5); Claim 2 of wherein the at least two partial plates extend along an extension direction of the first plate or the second plate; Claim 3 of wherein adjacent edges of one of the at least two partial plates has a male structure 511 and the other has a female structure 512 (such as shown in Fig. 14); Claim 4 of wherein the at least two partial plates 400(a)-400(w) are restricted in movement in an area a first direction, but are not restricted in movement in a vertical second direction; Claim 5 of wherein the at least two partial plates have the a same shape 400(a)-400(d). Jeong further discloses a 
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Jeong, to modify Jung to include the limitations in (i) Claim 1 of the first support plate formed by coupling at least two partial plates to each other; (ii) Claims 2-5; (iii) Claim 6 of each partial plate comprises a base provided as a lattice structure; (iv) Claims 9-12; (v) Claim 13 of the first support plate provided by coupling at least two partial plates to each other and the second support plate comprising at least two support plates which are separated from each other; (vi) Claim 14; (vii) Claim 15 of the virtual line passes through at least two partial plates, and at least two of the at least two partial plates have a same shape; (viii) Claims 16-17, and 19-20.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung ‘974, as modified, as applied to claim 6 above, and further in view of US 2013/0105494 to Jung (hereinafter Jung ‘494).
Jung ‘974 discloses all the elements as discussed above except for the limitations in Claim 8.
However, Jung ‘494 discloses a vacuum adiabatic body comprising a first plate 110, a second plate 120, a first support plate 160, a second support plate 170, a plurality of columns 150, wherein the second support plate 170 comprises a plurality of grooves 175 (Fig. 11) provided and into which the plurality of columns 150 of the first support plate 110 is inserted and coupled, respectively.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Jung ‘494, to modify Jung ‘974, as modified, such that the support plate comprises: a base having a lattice shape; and a  provided at each intersection of the lattice shape and into which the column plurality of columns of the first support plate is inserted and coupled, respectively, in order to increase the overall versatility of the vacuum adiabatic body.  
Response to Arguments
Applicant's arguments filed 12/27/2022 have been fully considered but they are not persuasive. In response to applicant’s argument on page 11 that “element 400 of Jeong is not a support, but rather, a vacuum insulation module”, the examiner respectfully take the position that (i) being a vacuum insulation module does not preclude element 400 of Jeong being a support, and (ii) since element 400 of Jeong is positioned between and connected to the first plate 20 and the second plate 40, .
In response to applicant’s argument on pages 11-12 that “the closest element of Jeong corresponding to the claimed support is core material 412” and concluded with “the core material 412 is essentially a filler material, and not a support”, the examiner respectfully take the position that it is not clear why core material 412 is the closest element to the claimed support, as alleged by the applicant, and not cartridge 420.
In response to applicant’s arguments on page 12 that vacuum insulation module 400 of Jeong corresponds to the first plate and the second plate, not the first support plate and the second support plate, the examiner respectfully take the position that Jeong discloses a first plate 20, a second plate 40, a support 400 disposed between and connected to the first plate 20 and the second plate 40. Therefore, support 400 of Jeong, which comprises plates 400(a)-400(w), corresponds to the first support plate and the second support plate.
In response to applicant’s arguments on pages 12-13 that if the examiner considers module 400 of Jeong corresponds to the claimed first and second support plates, then the result would be a vacuum adiabatic body inside of a vacuum adiabatic body, the examiner respectfully take the position that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Jeong is used for the teaching of a support plate 400 formed by coupling at least two partial plates 400(a)-400(w) to each other. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
February 14, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637